DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 6, 14, and 20 are cancelled while claims 1, 9, and 17 are amended. Claims 1-5, 7-13, and 15-19 filed 1/4/21 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.	 
Claims 1-4 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Daskalopoulos et al (2009/0292926) in view of Rogers et al (2014/0372743).
Re Claim 1: Daskalopoulos discloses comprising:
a cryptographic key in firmware (see [0011] discloses cryptographic processing, [0038] discloses cryptographic key);
selectively disabling and enabling the communication device, selectively disabling and enabling certain functions of the communication device (see [0021, 0023, 0033] disclose enabling or disabling configuration options); 
preventing a user from tampering with control software of the communication device (see [0031] discloses preventing counterfeiting);
management of payment for use of the device (see [0030] discloses payment).
However, Daskalopoulos fails to disclose the following. Meanwhile, Rogers discloses:
a processor of a third party infrastructure wirelessly transmitting a third party operating system (OS) to the communication device, wherein the communication device comprises a mobile phone executing instructions  (see [0040] discloses processor 220) comprising:
a bootloader program that supports a “lock” command and an “unlock” command (see [0171] discloses locking and bootloader); and

a security application that communicates with a control data block (see [0052] discloses security program 355);
the third party OS controlling the communication device, wherein controlling (see [0135] discloses third party) comprises,
executing the “lock” command (see [0055, 0057] disclose locking);
disabling the “unlock” command by preventing the bootloader program from executing an “unlock” command call (see [0098, 0106] disclose unlocking);
preventing the user from altering or overwriting the third party OS (see [0232, 0234, 0236] discloses prevent overwriting).
From the teaching of Rogers, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Daskalopoulos’s invention with Rogers’s disclosure of bootloading programming in order “… for rendering a… device inoperative… (see Rogers Abstract).”
Re Claim 2: However, Daskalopoulos fails to disclose the following. Meanwhile, Rogers discloses wherein controlling the communication device further comprises altering binary code of the bootloader program of the communication device to prevent the bootloader program 
Re Claim 3: Daskalopoulos discloses wherein controlling the communication device further comprises altering a cryptographic key in firmware such that the cryptographic key in firmware no longer matches a cryptographic key of the third party OS (see [0011] discloses cryptographic processing, [0038] discloses cryptographic key).
Re Claim 4: Daskalopoulos discloses wherein the privileged application and the security application enable the user to apply for financial credit while using control of the communication device as collateral (see [0039, 0040, 0044] disclose credits).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687